—Order, *140Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered on or about June 18, 1993, which insofar as appealed from denied defendants’ motion for summary judgment, unanimously affirmed without costs.
As owner/manager of the premises where plaintiff fell when entering a service entrance, defendants were under a duty to act in a reasonable manner to maintain safe conditions on their property in view of all the circumstances, including the likelihood of injury to others, the seriousness of the injury and the burden of avoiding the risk, foreseeability of injury being the measure of the duty (Basso v Miller, 40 NY2d 233, 241; see, Pulka v Edelman, 40 NY2d 781, 786). Foreseeability is generally a question of fact for the jury (see, Derdiarian v Felix Contr. Corp., 51 NY2d 308). Here, the foreseeability of injury resulting from use of the doors at the service entrance is a question of fact precluding summary judgment regardless of whether the doors were in compliance with applicable building codes and otherwise properly functioning. Concur— Murphy, P. J., Sullivan, Carro, Wallach and Asch, JJ.